Citation Nr: 0900459	
Decision Date: 01/06/09    Archive Date: 01/14/09

DOCKET NO.  95-09 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to payment of attorney fees from past due 
benefits at the 20 percent rate in the calculated amounts of 
$21,911.43 and $3,825.61.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and spouse




ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The appellant served on active duty from September 1959 to 
August 1961.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from November 2005 and May 2007 decisions 
of the St. Petersburg, Florida, Department of Veterans 
Affairs (VA) Regional Office (RO) in which the RO granted 
$21,911.43 and $3,825.61 for attorney fees based on 20 
percent of retroactive payments.  The Board finds that the 
appellant perfected an appeal of these decisions.  

In the May 2007 decision, the RO granted $3,825.61 for 
attorney fees based on 20 percent of a retroactive payment of 
$19,128.05.  A notice of disagreement was submitted in August 
2007 and a substantive appeal was submitted in November 2007.

The record shows that in an attorney fee eligibility decision 
in November 2005, the RO granted $21,911.43 for attorney fees 
based on 20 percent of a retroactive payment of $109,557.17.  
In a letter dated November 30, 2005, the appellant was 
advised that if he disagreed with the determination he may 
file a notice of disagreement (NOD) within 60 days of the 
date of the letter.  A December 2005 Report of Contact shows 
that the appellant indicated disagreement with that 
determination and the RO requested that he furnish related 
evidence, which was submitted.  A written notation on that 
form indicates that the RO subsequently determined that the 
payment of attorneys fees was warranted, but there is no 
indication in the record that the RO advised the veteran of 
that subsequent determination or of the need to file an NOD.  
In the subsequent statements and testimony, the veteran has 
indicated his continued disagreement with the payment of all 
attorneys fees in this matter and this issue is currently in 
appellate status and will be addressed.

In September 2008, the appellant and his spouse testified 
during a hearing before the undersigned at the RO; a 
transcript of that hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

A claim involving attorney fee withholding is a "contested 
claim" due to the possibility that VA may be required to 
attempt to collect fees paid to the attorney from the 
claimant.  See VA Adjudication Manual, M21-1MR, Part III, 
Subpart vi, Chapter 6, Section A.  Simultaneously contested 
claim refers to the situation in which the allowance of one 
claim results in the disallowance of another claim involving 
the same benefit or the allowance of one claim results in the 
payment of a lesser benefit to another claimant.  38 C.F.R. § 
20.3(p) (2008).  Under 38 C.F.R. § 19.100 (2008), all 
interested parties will be specifically notified of the 
action taken by the agency of original jurisdiction in a 
simultaneously contested claim and of the right and time 
limit for initiating an appeal, as well as hearing and 
representation rights.  Under 38 C.F.R. § 19.101 (2008), upon 
the filing of a NOD in a simultaneously contested claim, all 
interested parties will be furnished with a copy of the 
statement of the case (SOC).  Under 38 C.F.R. § 19.102 
(2008), when a Substantive Appeal is filed in a 
simultaneously contested claim, the content of the 
Substantive Appeal will be furnished to the other contesting 
parties to the extent that it contains information which 
could directly affect the payment or potential payment of the 
benefit which is the subject of the contested claim.  If a 
hearing is scheduled for any party to a simultaneously 
contested claim, the other contesting claimants and their 
representatives, if any, will be notified and afforded an 
opportunity to be present.  The appellant will be allowed to 
present opening testimony and argument.  Thereafter, any 
other contesting party who wishes to do so may present 
testimony and argument.  The appellant will then be allowed 
an opportunity to present testimony and argument in rebuttal.  
Cross-examination will not be allowed.  38 C.F.R. § 20.713 
(2008).

The Board's review of the record reflects that the contested 
claims procedures have not been met.  A SOC was issued in 
September 2007.  A copy was provided to both the appellant 
and Mr. L.  In the cover letter to Mr. L., he was advised 
that the copy was being sent to him for informational 
purposes only, and did not require any action on his part.  
Subsequently, in October 2007, the appellant's substantive 
appeal statement was received by the RO.  Significantly, 
however, a copy of that (or a summary of the content) was not 
provided to Mr. L., and he was not notified of or given the 
opportunity to attend the September 2008 hearing.

The Board concludes that the case must be remanded to ensure 
that the contested claims procedures have been followed.  
Accordingly, to ensure full compliance with due process 
requirements set forth in the regulations cited above, the 
case is REMANDED to the RO, via the AMC, for the following 
development:

1.  The RO/AMC should review the claims 
file and ensure that all contested claims 
procedures have been followed.  The 
RO/AMC should furnish Mr. L. a copy of 
the appellant's October 2007 Substantive 
Appeal (or the content of the Substantive 
Appeal) and the September 2008 hearing 
transcript.  The RO/AMC should allow Mr. 
L. an opportunity to respond and/or 
request his own hearing.

2.  After the development requested above 
has been completed to the extent 
possible, the RO/AMC should again review 
the record.  If the benefit sought on 
appeal remains denied, the appellant and 
his representative, along with Mr. L. and 
his representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
K. J. ALIBRANDO
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

